The trial court, in ordering the division of the parties' property in this cause, established a coverture fraction to determine appellee's interest in appellant's pension. The QDRO ordered by the court was not filed. The order would have granted appellee one third of appellant's monthly pension payment upon his retirement.
At the time of the divorce, the present value of the parties' marital property is to be determined before an equal division is made. One third of the value of the pension account at the time of divorce will be significantly different from the value at the time of retirement. The spouse's percentage interest may be the same, but the greater the value of the account the greater the dollar value of the spouse's share. As with any other marital asset, the valuation and division should be made as the circumstances exist at the time of the divorce. The *Page 757 
division of pension account should be made on the basis of present value, not what the pension account might be at some future date.
This appeal clearly demonstrates the need for finality in such domestic relations matters. Appellee's need may have been greater at the time of divorce. Appellant's ability to pay appellee's interest may have been greater at the time of divorce. A reasonable method can be fashioned which considers the best method to ensure payment of appellee's interest or secure such payment.
Since I believe this court's concept for a fair and equitable division of the parties' property fails to implement the terms of the trial court's original order, I must dissent.